COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00261-CV


In the Interest of G.H., A Child           §     From the 323rd District Court

                                           §     of Tarrant County (323-98128J-13)

                                           §     June 18, 2015

                                           §     Opinion by Justice Gabriel

                                           §     Dissent and Concurrence by
                                                 Justice Walker

                                           §     (en banc)

  JUDGMENT ON GUARDIAN/AD LITEM’S AND INTERVENORS’
        MOTION FOR EN BANC RECONSIDERATION

      After reviewing Guardian/Ad Litem’s and Intervenors’ motions for en banc

reconsideration, we grant the motions.         We withdraw our February 12, 2015

opinion and judgment and substitute the following.

      This court has again considered the record on appeal in this case and

holds that there was no error in the trial court’s judgment. It is ordered that the

judgment of the trial court is affirmed.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                          Justice Lee Gabriel